Title: To George Washington from Moses Hazen, 1 March 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                            Pompton, 1st March 1783.
                        
                        I have this Moment received Information of a Seizure of British Goods, &c. being made by Lieut.
                            Anderson’s Party at Springfield, in this State on the 27th February; an Invoice of which I have the Honour to inclose.
                            They were taken in the Possession of one Garret Roorbach, and the Trial will be on Wednesday next. I have the Honour to
                            be, Your Excellency’s most obedient, And very humble Servant,
                        
                            Moses Hazen
                        
                    